DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 9, 10, 9, 12, 15, 9, 9 in view of 18, 9, 15, 9 in view of 18, 9, 9, 9, respectively, of U.S. Patent No. 10,679,877. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element, in this case a plurality of protrusions aligned in a row which extends parallel to the first edge of the cover tape, is obvious if the function of the element is not desired (MPEP 2144.04 IIA).

Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either alone or in combination, shows the instantly claimed limitations of a carrier tape system for a semiconductor device comprising: a cover tape including a first edge extending along a length of the cover tape; 5Application No. 16/869,474 Reply to Office Action Dated January 7, 2021a carrier tape substrate including: a plurality of pockets configured to accommodate the semiconductor device, and a first plurality of non-adhesion areas arranged in a first row along the length of the carrier tape substrate, the first row of non-adhesion areas located on one side of the plurality of pockets, each of the first plurality of non-adhesion areas including a recess in the carrier tape substrate, and more than one of the first plurality of non-adhesion areas being adjacent each of the plurality of pockets.  References newly cited by the Applicant on the Information Disclosure Statement of May 4, 2021 to Shinkai (CN104648816) and Keiichi et al. (CN103224093) each show carrier tapes with adhesion and non-adhesion areas in a row but fail to show the non-adhesion areas to be arranged in a first row on one side of the plurality of pockets, each of the first plurality of non-adhesion areas including a recess in the carrier tape substrate, and more than one of the first plurality of non-adhesion areas being adjacent each of the plurality of pockets.  

Response to Arguments
Applicant’s arguments, see page 9-10, filed May 4, 2021, with respect to claims 15-20 have been fully considered and are persuasive.  The anticipation rejection and non-statutory double patenting rejection of claims 15-20 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A OSELE whose telephone number is (571)272-1235.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 2, 2021